Citation Nr: 0216632	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Timeliness of substantive appeal of rating decision in 
April 1997, which assigned an effective date of March 26, 
1990, for a grant of service connection for post-inflammatory 
hypopigmentation of the face, back, chest, and abdomen and 
assigned an evaluation of 10 percent for that skin disorder.

2.  Entitlement to an effective date earlier than May 26, 
1999, for a grant of an evaluation of 30 percent for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen.

3.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, with service in the Republic of Vietnam, and from 
September 1979 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in March 1999, March 2000, and August 
2000 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2001, the Board remanded this case to the RO.  On 
September 10, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of that hearing is of record.

In March 2002, the RO granted entitlement to service 
connection for diabetes mellitus, type 2, as a result of 
exposure to herbicides.  In May 2002, the veteran asserted a 
claim of entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.  That claim, 
which has not been adjudicated, is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  On April 25, 1997, the RO notified the veteran that a 
rating decision had granted entitlement to service connection 
for post-inflammatory hypopigmentation of the face, back, 
chest, and abdomen and assigned an evaluation of 10 percent, 
effective March 26, 1990.

2.  In August 1997, the veteran filed a notice of 
disagreement.

3.  A Statement of the Case was issue in March 1999.

4.  The veteran's substantive appeal was received on February 
11, 2000.

5.  The date of the veteran's claim for an increased 
evaluation for his service connected skin disability was May 
4, 2000.

6.  It was not factually ascertainable prior to May 26, 1999, 
that the veteran's skin disability had increased in severity 
so as to warrant an evaluation of 30 percent.

7.  The veteran did not have transient peripheral neuropathy 
within weeks or months of his presumed exposure to herbicides 
in Vietnam.

8.  Peripheral neuropathy was not present during the 
veteran's periods of active service or until many years later 
and is not related to any incident or manifestation during 
service.

CONCLUSIONS OF LAW

1.  The substantive appeal from the rating decision of April 
1997 was not timely filed.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.302(b)(1) (2002).

2.  Entitlement to an effective date earlier than May 26, 
1999, for assignment of an evaluation of 30 percent for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen is not warranted. 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, and the disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, in Statements of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of the kind of evidence which was needed to establish 
entitlement to the benefits he is seeking.  The veteran did 
not submit evidence showing entitlement to the benefits he is 
seeking or identify the existence of such evidence and 
request that VA assist him in obtaining it.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Timeliness of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2002).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case. The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed. The Board will not presume that an appellant agrees 
with any statement of fact contained in a Statement of the 
Case or a Supplemental Statement of the Case which is not 
specifically contested. Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2002).

The Substantive Appeal must be filed with the VA office from 
which the claimant 
received notice of the determination being appealed unless 
notice has been received that the applicable VA records have 
been transferred to another VA office.  In that case, the 
Substantive Appeal must be filed with the VA office which has 
assumed jurisdiction over the applicable records.  38 C.F.R. 
§ 20.300 (2002).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2002).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case. The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  
38 C.F.R. § 20.303 (2002).

In the instant case, a rating decision in April 1997 granted 
entitlement to service connection for post-inflammatory 
hypopigmentation of the face, back, chest, and abdomen and 
assigned an evaluation of 10 percent, effective March 26, 
1990.  By a letter from the RO dated April 25, 1997, the 
veteran was notified of the rating action.  In August 1997, 
the veteran filed a notice of disagreement with the rating 
decision of April 1997, to include the evaluation and 
effective date assigned by the RO.  On March 17, 1999, the RO 
furnished the veteran with a Statement of the Case on the 
issues of the evaluation of post-inflammatory 
hypopigmentation of the face, back, chest, and abdomen and 
the effective date of the grant of service connection.  The 
veteran's substantive appeal, on VA Form 9, was received on 
February 11, 2000.

It can thus be seen that one year from the date of 
notification of the rating action in question was April 25, 
1997, but that the Statement of the Case was not issued until 
March 17, 1999.  Therefore, under the provisions of 38 C.F.R. 
§ 20.302(b)(1) (2002), the time allowed for the veteran to 
perfect his appeal expired 60 days after issuance of the 
Statement of the Case, or on May 16, 1999.  He did not file 
his substantive appeal until February 11, 2000, which was 
over 8 months after the deadline to file a timely substantive 
appeal had passed.  He did not file a timely request for an 
extension of time within which to file a substantive appeal.  
The Board must, therefore, conclude that the veteran's 
substantive appeal of the rating decision in April 1997 was 
not timely filed.  38 C.F.R. § 20.302(b)(1) (2002).

II. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  
The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2002).

A rating decision in August 2000 assigned an evaluation of 30 
percent for post-inflammatory hypopigmentation of the face, 
back, chest, and abdomen effective May 26, 1999, which was 
the date of a medical report by a private physician, 
C. S. T., MD.  The RO found that it was not factually 
ascertainable that an increase in the veteran's skin 
disability warranting an evaluation of 30 percent under 
applicable criteria had occurred until Dr. C. S. T.'s 
findings of May 26, 1999.

In a statement received on May 4, 2000, the veteran stated 
that he would like to "reopen" his claim for service 
connected hypopigmentation and he enclosed with his statement 
reports and records from Dr. C. S. T.  The Board finds that 
the veteran's statement of May 4, 2000, constituted a claim 
of entitlement to an evaluation in excess of the 10 percent 
rating then in effect and that May 4, 2000, was the date of 
claim for increase.  See 38 C.F.R. § 3.157(b)(2) (2002).

The veteran's service connected skin disorder is post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen.  The Board notes that "hypopigmentation" is 
defined as abnormally diminished pigmentation, resulting from 
decreased melanin production.  See Dorland's Illustrated 
Medical Dictionary 809 (28th ed., 1994).  The Board notes 
that the veteran is an African-American male.  

A VA outpatient clinic record in July 1987 noted that the 
veteran reported having had lightening of the skin of the 
face since 1975 and having later developed splotchy areas of 
lightening on the back and abdomen.

Office records of J. P., MD, a private dermatologist, in June 
1996 noted central facial hypopigmentation at the glabella 
and overlying the infraorbital area and the maxillary sinus, 
bilaterally, in a symmetrical fashion.

At a VA skin examination in March 1997, the veteran reported 
the onset of asymptomatic facial pigmentation in 1975, which 
later spread from the forehead to the nose and cheek areas.  
It was not related to his occupation or to sunlight, as he 
worked indoors.  The veteran stated that he used a hair 
pomade daily and washed his face thoroughly twice a day with 
a washcloth and Ivory or Dove soap.  Objective findings 
included diffuse, hyperpigmented non-scaly irregular patches 
involving the right and left aspects of the forehead, the 
bridge of the nose, temples, and both cheek areas and, also, 
multiple diffuse hypopigmented round macules and patches of 
the chest, back, and abdomen, which were also asymptomatic.  
The diagnoses were hyperpigmentation of the face and 
pityriasis alba and hypopigmentation of the trunk.  With 
regard to hyperpigmentation of the face, the examiner stated 
that the condition represented a post-inflammatory 
hyperpigmentation secondary to either a contact irritant or 
photo contact irritant problem, that is, hair pomade or 
possibly a photo reaction to a soap or other topical product.

Because all other pertinent medical evidence shows that the 
veteran has hypopigmentation or abnormal lightening of the 
skin of the face rather than hyperpigmentation, the Board 
finds that the references to hyperpigmentation of the face in 
the report of the VA skin examination in March 1997 should 
have been to hypopigmentation.

A rating decision in April 1997 granted entitlement to 
service connection for hypopigmentation of the face, back, 
chest, and abdomen and assigned a disability evaluation of 10 
percent.  Under the provisions of 38 C.F.R. § 4.20, which 
provides that, when a condition which is not listed in the 
rating schedule is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous, the veteran's skin 
condition was rated as analogous to eczema.  At the time of 
the rating decision in April 1997, which assigned an 
evaluation of 10 percent and at the time of the rating 
decision in August 2000, which assigned an evaluation of 30 
percent, 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining 
to eczema, provided that: eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a non-compensable (zero percent) 
evaluation; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warranted an 
evaluation of 10 percent; and an evaluation of 30 percent 
required eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.

An office note of Dr. J. P. in June 1997 noted that there had 
been no significant change in the veteran's skin condition.

The medical records of and reports by Dr. C. S. T. submitted 
by the veteran in May 2000 included office notes dated May 
26, 1999, and a report dated in July 1999.  The treatment 
note of May 26, 1999, stated that the veteran had multiple 
hypopigmented areas "as diagramed below".  Diagrams of a 
face on the treatment note of May 26, 1999, appear to show 
extensive areas of hypopigmentation on the face and some 
areas of hypopigmentation on the back, chest, abdomen, legs, 
ankles, and feet.  In July 1999, Dr. C. S. T. reported that, 
on examination on May 26, 1999, and in July 1999, the 
veteran's post-inflammatory hypopigmentation was productive 
of severe cosmetic defect on the face, neck, chest, back, 
and, to a lesser extent, the extremities.

The Board finds that the first medical evidence of marked 
disfigurement of the veteran's skin by reason of post-
inflammatory hypopigmentation, warranting an evaluation of 30 
percent under Diagnostic Code 7806,  was at his evaluation by 
Dr. C. S. T. on May 26, 1999, and that it was not factually 
ascertainable prior to May 26, 1999, that an increase in 
disability warranting an evaluation of 30 percent had 
occurred.  As noted above, the effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date. 38 C.F.R. § 3.400(o)(2) (2002).  Because 
the veteran filed a claim for increased compensation for his 
skin disability within one year of the date on which it was 
factually ascertainable that he was entitled to an evaluation 
of 30 percent, the proper effective date is May 26, 1999, the 
date on which he was first evaluated by Dr. C. S. T. and 
found to have extensive areas of hypopigmentation of the skin 
so as to warrant an evaluation of 30 percent.  Because it was 
not factually ascertainable prior to May 26, 1999, that the 
veteran was entitled to an evaluation of 30 percent for his 
service connected skin disability, there is no basis on which 
an effective date for the 30 percent evaluation may be 
assigned earlier than May 26, 1999.  Entitlement to an 
earlier effective date is not established.  See 38 C.F.R. 
§ 3.400(o)(2) (2002).


III. Service Connection for Peripheral Neuropathy

The veteran has contended that he has peripheral neuropathy 
as a result of exposure to Agent Orange in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are: chloracne 
or other acneform disease consistent with chloracne; Type 2 
diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2002).  For the 
purposes of 38 C.F.R. § 3.309(e), the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy which appears within weeks or months of exposure 
to a herbicide agent and resolves within 2 years of the date 
of onset.  38 C.F.R. § 3.307(a)(6) (iii) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.

The veteran was in Vietnam in 1969-1970.  As a Vietnam 
veteran, he is presumed by statute to have been exposed to a 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid while in Vietnam.  See 38 U.S.C.A. 
§ 1116(f) (West Supp. 2002).  He contends that his current 
peripheral neuropathy is a result of exposure to Agent Orange 
in Vietnam.  

The veteran's service medical records are entirely negative 
for complaints or findings of neurological disease.  In 
reports of medical history in March 1970 and in September 
1982 for separation from his 2 periods of active military 
service, the veteran denied having or having had neuritis.  
At the separation examinations in March 1970 and September 
1982, the veteran was evaluated as neurologically normal.  

The medical evidence of record reveals that, in November 
1997, the veteran complained to a private physician of 
tingling and numbness of his feet and hands.  He stated that 
his symptoms had started about one year earlier for no 
apparent reason. He underwent an electromyogram.  The private 
physician reported that the veteran had paresthesias of both 
feet and, rarely, of the hands.  The diagnosis was peripheral 
neuropathy, mild, predominantly sensory, probably 
predominantly axonal in type, etiology undetermined.  In 
March 2001, upon request by the veteran, 2 private physicians 
stated opinions that Agent Orange probably had a role in the 
development of his peripheral neuropathy.  An office note by 
one of the physicians indicated that the veteran stated that 
he had tingling of his feet soon after separation from 
service in March 1970.  As any such statement by the veteran 
is contradicted by the history he gave in November 1997 and 
there are no medical records showing any neurological 
symptoms prior to 1996, the Board finds that it is more 
likely that the veteran's paresthesias of the feet and hands 
began in 1996 and any later statement by the veteran alleging 
earlier onset of neurological symptoms of the extremities was 
not accurate.  In May 2001, the veteran was diagnosed with 
diabetes mellitus, type 2, which was being controlled by diet 
and without insulin or oral hypoglycemic agents and, as noted 
above, he then claimed that his peripheral neuropathy was 
secondary to diabetes.

Service connection for peripheral neuropathy neuropathy on a 
presumptive basis requires a showing that the claimant had 
transient peripheral neuropathy which appeared within weeks 
or months of his presumed exposure to a herbicide agent in 
Vietnam and which resolved within 2 years of the date of 
onset.  There is absolutely no competent medical evidence 
that the appellant in this case had transient peripheral 
neuropathy within weeks or months of being in or leaving 
Vietnam, and so there is no basis whatsoever for a grant of 
presumptive service connection for peripheral neuropathy 
under the provisions of 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

With regard to any claim by the veteran for direct service 
connection for peripheral neuropathy, the Board notes that 
the disorder was not diagnosed until November 1997 and that 
the veteran told the private physician who made the diagnosis 
that he had had symptoms of the disorder for only one year, 
or since the autumn of 1996, which was 26 years after he left 
Vietnam in 1970.  The physicians who have stated that Agent 
Orange probably had a role in the development of the 
veteran's peripheral neuropathy evidently did not review his 
service medical records and premised their opinions on the 
statement by the veteran that he had tingling of his feet 
soon after his separation, which the Board has found not to 
be a true statement.  Because the physicians' opinions were 
based on a false premise, the Board finds that the opinions 
are entirely speculative and are lacking in probative value.  
The Board finds that it is likely that the veteran had no 
symptoms of peripheral neuropathy prior to 1996.  Such being 
the case, the Board also finds that the veteran's peripheral 
neuropathy is not related in any way to his periods of active 
service.  The preponderance of the evidence is against the 
claim for service connection for peripheral neuropathy on a 
direct or presumptive basis and entitlement to that benefit 
is not established.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 



ORDER

A substantive appeal from a rating decision in April 1997 not 
having been timely filed, the appeal on that issue is denied.

Entitlement to an effective date earlier than May 26, 1999, 
for a grant of an evaluation of 30 percent for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen is denied.

Service connection for peripheral neuropathy is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

